OPINION AND ORDER
The Court having considered briefs of parties and amici curiae herein, and having heard oral argument of parties, is of the opinion that the discretionary reviews were improvidently granted. See Creative Displays, Inc. v. City of Florence, Kentucky, et al., Ky., 602 S.W.2d 682 (July 15, 1980).
Accordingly this Court’s orders granting review are vacated, 598 S.W.2d 762, and these matters are remanded to the Court of Appeals, 605 S.W.2d 15, for the issuance of its mandates.
PALMORE, C. J., and AKER, CLAYTON, LUKOWSKY and STERNBERG, JJ., concur.
STEPHENS, J., did not participate in the consideration and disposition of these causes.
ENTERED September 23, 1980.
/s/ John S. Palmore Chief Justice